Citation Nr: 1739143	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  14-08 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a thyroid disability, to include as secondary to herbicide exposure, and as secondary to herbicide presumptive service-connected disabilities.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Meehan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to December 1967.  

This appeal comes before the Board of Veterans' Appeals (Board) from a
December 2011 rating decision of the Regional Office in Detroit, Michigan.

The Veteran submitted a VA form 21-526b supplemental claim in September 2012 that could have been interpreted as a timely notice of disagreement.  However, in a June 2013 rating decision, the RO instead treated the December 2011 rating decision as final but reopened the appeal, denying it on the merits.  The Veteran filed a formal notice of disagreement the same month.  Because the Veteran filed a document that could be interpreted as a notice of disagreement in September 2012, the Board is of the opinion that his thyroid disability claim has been continuously pending since he originally filed for service connection in October 2010.

In May 2017, the Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age).



FINDING OF FACT

A thyroid disorder was not chronic in service and is not etiologically related to service, to include herbicide exposure therein, or to any service-connected disability.


CONCLUSION OF LAW

A thyroid disability was not incurred in service and is not proximately due to or a result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1154(b) 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is currently diagnosed with hypothyroidism, and is seeking service connection therefor.  The question for the Board is whether the Veteran's current thyroid disability was caused, incurred in, or the result of active duty service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38  U.S.C. A. § 1110 ; 38  C.F.R. § 3.303(a). Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection on a secondary basis requires (1) evidence of a current nonservice-connected disability; (2) evidence of a service-connected disability; and (3) evidence establishing that the service-connected disability caused or aggravated the current nonservice-connected disability. 38 C.F.R. § 3.310 (a),(b); Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, for certain chronic diseases, to include endocrinopathies, such as thyroid disease, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When a chronic disease is not shown within one year after service, under 38  C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. §  3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The record does not reflect that the a thyroid disability began in service or within a year of service; thus, the presumptive service connection provisions for chronic diseases do not apply.

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in the Republic of Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38  U.S.C. A. § 1116(f) and 38  C.F.R. § 3.307 (a)(6)(iii). 

VA has established a presumption of service connection for certain diseases found to be associated with herbicide exposure.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  Thyroid disabilities are not presumptively associated with herbicide exposure under current law.  The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  VA has issued several notices in which it was determined that a presumption of service connection based upon exposure to herbicides used in Vietnam should not be extended beyond specific disorders, based upon extensive scientific research.  See, e.g., 68 Fed. Reg. 27630 -27641 (May 20, 2003); 67 Fed. Reg. 42600  (June 24, 2002); 66 Fed. Reg. 2376  (Jan. 11, 2001); 64 Fed. Reg. 59232  (Nov. 2, 1999).

Notwithstanding the presumption, service connection for a disability claimed as due to exposure to Agent Orange may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38  U.S.C.A. §§  1113(b), 1116 and 38 C.F.R. § 3.303.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38  U.S.C.A . § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Turning to the evidence of record,  a review of the Veteran's service treatment records reveal no complaint of or treatment for a thyroid disability during service.  An October 1967 separation examination is silent for any thyroid disability.

Turning to the post-service medical evidence, private medical records reveal that the Veteran was first diagnosed and treated with a thyroid disability in December 2003 by a private medical provider.  Recent VA medical records indicate that the Veteran currently takes medication to treat his disability.

The Veteran claimed at his May 2017 Board hearing that his thyroid disability is related to his exposure to herbicides.  In the alternative, the Veteran argued that his disability is secondary to his other service-connected disabilities due to herbicide exposure.

While the Veteran engaged in combat with the enemy during his service, he has not described the onset of thyroid symptoms in connection with combat.  Rather, he has described the onset of thyroid symptoms after service, and has related such symptoms to herbicide exposure.  Therefore, while the combat rule generally applies to this Veteran, it does not aid him in establishing the chronicity of a thyroid disability in service or in relating a current chronic disorder to symptoms experienced in service.

The record contains no medical opinion that purports to relate the Veteran's thyroid disability to service, or to otherwise substantiate the Veteran's theories.  The only evidence addressing service connection are the lay assertions from the Veteran.  While describing thyroid symptoms is capable of lay observation, establishing the etiology of a chronic thyroid disorder requires medical knowledge and is not capable of lay observation.  Generally, lay evidence is competent with regard to identification of a disease with unique and readily identifiable features which are capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg, but not cancer.  See Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Veteran is not competent to diagnose carcinoma or relate it to service).  Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional.  However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation.  Lay statements are not competent evidence regarding diagnosis or etiology in such cases.  See Jandreau, at 1377, n.4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); 38 C.F.R. § 3.159(a)(2).  Establishing such a relationship requires medical knowledge and is not capable of lay observation.  Accordingly, under the facts of this case, the lay statements of the Veteran are not competent evidence of an etiologic relationship between the a thyroid disability and service.

The Board reiterates that there is no medical evidence of record suggesting any thyroid condition until December 2003.  This decades-long gap in time without contemporaneous medical records suggests a lack of relationship to service.

At the time of the Board hearing the Veteran was afforded additional time to produce medical evidence indicating a connection between his thyroid disability and service, but no such evidence has been submitted.  

The Veteran was not provided a VA examination in connection with his claim.  The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be medically competent evidence of a current disability, medically competent evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet this standard as this would, contrary to the intent of Congress, result in medical examinations being routinely and virtually automatically provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

Given the above, the Board finds that a remand for a VA examination is not required because service treatment records are negative for the claimed disorders, the post-service record is negative for the claimed disorder for decades after the Veteran's separation from service, and the Board has found the lay statements regarding a nexus between the current disability and service to be speculative.  See 38 U.S.C.A. § 5103A (d); see also Bardwell, 24 Vet. App. 36 (2010) (holding that VA was not required to provide a medical examination when there is no credible evidence of an event, injury, or disease in service when the Board does not find his statements credible); McLendon v. Nicholson, 20 Vet. App. 79 (2006).
	
Here, the only evidence of a relationship between the Veteran's current disability and service are his bare lay assertions.  In light of the facts found, i.e., no relationship between the Veteran's current disability and service, no relationship between his currently disability and his service-connected disabilities, and no manifestation of a chronic disease within the presumptive period, the Board concludes that a preponderance of the evidence is against the Veteran's claim for  service connection for a thyroid disability.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The appeal is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


